Dismissed and Memorandum Opinion filed January 17, 2008







Dismissed
and Memorandum Opinion filed January 17, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01099-CR
____________
 
CLIFFORD JABULANI ZIMU, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No. 1128176
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to possession of less than one gram of cocaine.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on October 12, 2007, to confinement for one year in
the Harris County Jail.  Appellant filed a pro se notice of appeal.  We dismiss
the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
In
addition, on January 11, 2008, appellant filed a written request to withdraw
the notice of appeal, which he personally signed.  See Tex. R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly,
we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
17, 2008.
Panel consists of Chief Justice Hedges and Justices Anderson
and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b)